department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l mar number release date cc ita tl-n-5217-00 uilc internal_revenue_service national_office field_service_advice memorandum for june y bass associate area_counsel lmsb laguna niguel cc lm ctm ln from heather c maloy associate chief_counsel cc ita subject classification of assets sold this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5217-00 legend taxpayer taxpayer taxpayer taxpayer talent principal company a company b company c a b date date date date year year year amount issue whether certain tangible and intangible assets are capital assets within the meaning of sec_1221 conclusions with minor adjustments as detailed below we concur in your determination as to the character of the tangible and intangible assets sold by the taxpayers facts talent is a talk show host she has hosted a popular a program for approximately twenty years the issues in this case stem from the sale of the show in year taxpayer sec_1 and collectively the taxpayers are related entities principal is the sole shareholder of taxpayer sec_1 and principal also owns companies a and b taxpayer is owned by principal taxpayer and company a on the sale date of taxpayer was owned by company b with the remaining owned by two unrelated individuals tl-n-5217-00 at the time talent’s show was sold it was owned by the taxpayers taxpayer and talent were parties to an employment contract whereby taxpayer employed talent to be the on-air personality for the show taxpayer syndicated the show pursuant to a syndication agreement between talent taxpayer and company c the originating b for the show on date the taxpayers entered into an agreement to sell the show to unrelated third parties the sale was treated as the sale of the component assets needed to produce the show we understand the transaction was completed by the end of year the buyers hired an independent_appraiser to value the assets as of date the stated purchase_price in the sales contract was amount this reflects the appraised value for the assets less amounts the taxpayers allege were paid directly to talent for her interests in her employment contract and the syndication agreement the taxpayers’ income_tax returns for year reflect that the following assets were sold respectively in connection with the transaction taxpayer fixed assets supply inventory taxpayer production materials principal’s non-competition agreement and covenant_not_to_compete taxpayer studio equipment other fixed assets program production materials licensing and distribution rights licensing rights talent contract principal’s non-competition agreement and covenant_not_to_compete originally talent was employed by company c in year company a acquired the contract in year the contract was assigned to taxpayer later in year the employment contract which was due to expire on date was assigned to taxpayer tl-n-5217-00 taxpayer licensing and distribution rights right_of_first_refusal licensing and distribution rights other fixed assets we understand that although the bulk of the show’s assets were sold taxpayer retained an interest in of the international rights to market and exploit talent’s show outside the united_states and canada we believe the taxpayers have included different intangible assets within the items labeled as licensing rights licensing and distribution rights and talent contract our review of the information you provided suggests that the following assets may be included under these labels the overall right to license and distribute the show the syndication agreement between talent taxpayer and company c unexpired contracts between taxpayer and various b granting licenses to distribute the show in exchange for commercial air time licensing agreements the contract or contracts between taxpayer sec_2 and whereby taxpayer agrees to be the exclusive sales representative for marketing the a air time received under the licensing agreements in exchange for commission income sales representation agreements the revenue participation_agreement between taxpayer and taxpayer this agreement includes taxpayer 4's right_of_first_refusal under which it had the option to meet any offer received by company a for its rights to the show and going_concern_value you have asked whether the various assets sold in connection with the disposition of the show are capital assets within the meaning of sec_1221 although the facts are not entirely clear it appears that company a was originally obligated to taxpayer under the sales representation and revenue participation agreements on date the rights and obligations under these agreements were assigned by company a to taxpayer tl-n-5217-00 law and analysis sec_1222 defines long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than one year if and to the extent such gain is taken into account in computing gross_income sec_1221 defines the term capital assets the definition includes all classes of property not specifically excluded for purposes of this case the relevant exclusions set out in sec_1221 are stock_in_trade or property held by the taxpayer primarily for sale in the ordinary course of business property_used_in_the_trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used_in_the_trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by certain specified taxpayers accounts or notes receivable acquired in the ordinary course of business for services rendered and supplies of a type regularly used or consumed by the taxpayer in the ordinary course of business sec_1231 provides that a sec_1231 gain means any recognized gain on the sale_or_exchange or property_used_in_the_trade_or_business if sec_1231 gains exceed sec_1231 losses the gain and losses are treated as long-term_capital_gains or losses as the case may be sec_1231 provides that the term property_used_in_the_trade_or_business means property_used_in_the_trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 held for more than one year and real_property used_in_the_trade_or_business certain classes of property are excluded from the term property_used_in_the_trade_or_business including property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year property held by the taxpayer primarily for sale in the ordinary course of business and a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by a taxpayer described in paragraph of sec_1221 miscellaneous assets we concur in your determination that the assets labeled as fixed assets or other fixed assets on the returns of taxpayer sec_1 and should be characterized as capital assets under sec_1221 or treated as capital assets under sec_1231 we also concur in your conclusions concerning promotional materials supply inventory and principal’s non-competition agreement and covenant_not_to_compete the promotional materials and supply inventories are clearly excluded from the tl-n-5217-00 definition of capital assets under sec_1221 it is also well settled that the amounts paid for a non-competition agreement or covenant_not_to_compete should be characterized as ordinary_income 13_tc_143 acq 1959_2_cb_5 program production materials with respect to the program production materials the issue is not quite so clear we believe you may have an argument that these materials should be excluded from the definition of capital assets under sec_1221 as a letter or memorandum or similar_property in describing what constitutes a letter or memorandum or similar_property sec_1_1221-1 states that the phrase similar_property includes property such as a draft of a speech a manuscript a research paper an oral recording a transcript of an oral interview or of dictation a personal or business diary a log or journal a corporate archive including a corporate charter office correspondence a financial record a drawing a photograph or a dispatch it is possible that some or all of the program production materials qualify as a business diary a log or journal or a corporate archive in 97_tc_445 the issue was whether the taxpayer’s contribution of a newspaper clippings library was subject_to limitation under sec_170 sec_170 reduces a charitable_contribution of property by the sum of the amount of gain which would not have been long-term_capital_gain if the contributed_property had been sold by the taxpayer at its fair_market_value in chronicle publishing the taxpayer argued that the clippings library was a capital_asset because it was not an asset described in sec_1221 the tax_court indicated that the characterization of the library depended on whether it fell within the category of a letter or memorandum or similar_property described in sec_1221 chronicle publishing t c pincite the court cited sec_1_1221-1 with approval and relied on the regulation in analyzing whether the clippings library constituted similar_property for purposes of sec_1221 the court concluded that the library fell within the scope of a corporate archive and therefore in accordance with the regulation was included within the phrase similar_property id pincite we do not have sufficient facts about the program production materials to tell whether some or all constitute a business diary log journal or corporate archive this provision is now designated sec_1221 in p l sec_532 substituted a in general for purposes for for purposes in sec_1221 in addition new subsections a a and a were added tl-n-5217-00 however it appears that some of the materials particularly the recordings are sufficiently similar to the items in chronicle publishing to warrant further consideration in this regard you will need to consider when the materials were produced because the materials must be held by a taxpayer for whom such property was prepared or produced or by a taxpayer in whose hands the basis of such property would be determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such property in the hands of a taxpayer for whom the property was prepared or produced if it is determined that the program production materials are sec_1221 assets produced while the taxpayers owned the show they should meet the taxpayer holding requirements of sec_1221 as a final matter sec_1_1221-1 indicates that this subparagraph does not apply to property such as a corporate archive office correspondence or a financial record sold or disposed of as part of a going business if such property has no significant value separate and apart from its relation to and use in such business in this case the materials were sold as part of the sale of a going business however it is unclear whether they have significant value apart from their relation to and use in producing the show if they do not then the materials should qualify as capital assets or property_used_in_the_trade_or_business and the taxpayers are entitled to treat any gain from the sale of such materials as capital_gain licensing rights in 304_f2d_125 2d cir the taxpayer obtained the exclusive dramatic production rights to a play based on moulin rouge a novel based on the life of the artist toulouse-lautrec the play and the novel were written by the same author the terms of the contract called for production of the play within a certain period the author retained motion picture radio and television rights however the author was required to obtain written permission from the taxpayer to sell the motion picture rights during the contract term in addition the contract provided that the taxpayer would share in the proceeds of any motion picture television or radio productions based on the play shortly after the taxpayer and the author entered into the dramatic production contract john huston expressed an interest in producing a motion picture based on moulin rouge huston offered the lead role to the taxpayer and began the process of negotiating for the motion picture rights with the taxpayer and the author eventually the parties agreed that the taxpayer would terminate his contract and the author would sell huston all motion picture rights to his novel including radio and television rights the agreement called for the taxpayer to receive payment for acting services and to receive a percentage of the net profits from the distribution of the picture tl-n-5217-00 in the taxpayer received a total dollar_figure from huston’s company he reported dollar_figure as ordinary_income and the remainder less expenses as capital_gain the commissioner took the position that the entire amount was ordinary_income and the tax_court agreed the taxpayer appealed the decision the taxpayer argued that his contract with the author was property not excluded from the statutory definition of capital assets therefore the termination of the contract constituted the disposal of a capital_asset entitled to capital_gains treatment the second circuit considered this analysis to be overly simplistic the court considered various cases dealing with this issue and concluded that the common factor in cases held to come within the capital_gain provision was that the taxpayer had either an estate in an encumbrance on or an option to acquire an interest in property in all these cases the taxpayer had something more than an opportunity afforded by contract to obtain periodic receipts of income id pincite the court considered the bundle of rights that were disposed of when the taxpayer agreed to terminate his contract with the author and concluded that the taxpayer had disposed of three different assets first was the lease of the play second was his power to prevent disposition of the motion picture radio and television rights during the contract term third was his interest in a share of the proceeds of a motion picture based on the play the court concluded that the taxpayer’s interest in the lease of the play was equivalent to an equitable interest in the copyright according to the court this right was capital in nature and subject_to capital_gains treatment the court considered the fact that there was no relationship between the amount the taxpayer received for surrender of his rights under the contract and the amount that would have been realized by retention of his rights the court did not feel the fact that income from the play would have been ordinary was particularly relevant since the interest the taxpayer sold was more akin to an ownership_interest in property the power to prevent any disposition of the motion picture radio and television rights until after production of the play was also considered an equitable interest in a portion of the copyright the court thought that relinquishing this right was analogous to a tenant relinquishing his right to prevent a landlord from leasing to another tenant in the same business and that it similarly should receive capital_gains treatment the court however treated the taxpayer’s right to a percentage of the proceeds of the motion picture and other rights differently according to the contract between the taxpayer and the author the taxpayer did not acquire an interest in the motion picture rights other that a right to receive a portion of the proceeds thus the court tl-n-5217-00 concluded that the taxpayer’s right to the proceeds represented an interest in an income stream rather than an interest in a capital_asset disposal of this right resulted in ordinary_income in 48_tc_542 the taxpayer was the successor-in-interest to a company that held an exclusive franchise from muzak corp to transmit muzak music to customers and subscribers in the state of washington in the taxpayer decided to sell to unrelated third parties certain assets including its interest in the muzak franchise instead of assigning rights under the existing franchise agreement the taxpayer the buyers and muzak entered into an agreement under which the taxpayer’s franchise was canceled and the buyers and muzak entered into a new franchise agreement the new agreement provided that in the event of a default on the part of the buyers the taxpayer would have the option of assuming the franchise agreement an amount of dollar_figure was allocated by the parties to the unexpired portion of the executory muzak program service agreements with the taxpayer’s customers the parties did not allocate any value to the muzak franchise the issue was the tax treatment of the dollar_figure which was treated by the taxpayer as capital_gain the taxpayer argued that the muzak program service agreements were capital assets under sec_1221 it followed according to the taxpayer that gain from the sale of the agreements should receive capital_gain treatment in the alternative the taxpayer argued that the dollar_figure represented the amount received in exchange for the transfer of the exclusive muzak franchise to the buyers the taxpayer argued that as in ferrer the release of its rights under the franchise agreement should be viewed as the sale of a capital_asset the tax_court agreed that the franchise was in the nature of a capital_asset however the court rejected the taxpayer’s argument that the gain from the sale was entitled to capital_gains treatment the court focused on the fact that the parties had assigned the dollar_figure to program service agreements no part of the purchase_price was assigned to the franchise although the muzak franchise and the service agreements were clearly closely related they were conceptually capable of being separated into two separate assets a static intangible asset unproductive of income in and of itself the franchise and the product of the exploitation of the intangible asset the program service agreements king broadcasting t c pincite in contrast with ferrer the record did not make it clear that the parties to the sale intended to buy or sell rights in the franchise consequently the court concluded it was inappropriate to reallocate any part of the dollar_figure to the franchise the court also concluded that the program service agreements did not qualify as capital assets the court distinguished the program service agreements from the muzak franchise and found that the agreements represented mere contractual tl-n-5217-00 opportunities to obtain periodic receipts of income as such income from the disposal of the agreements was ordinary as in ferrer the taxpayers in this case sold a bundle of rights when they sold their interests in the show unfortunately the taxpayers have contributed to the confusion by identifying the assets on their income_tax returns using different terms from those used by the appraiser moreover it appears they have aggregated several different assets into broad categories we believe what is labeled on taxpayer 3’s return as the talent contract is the syndication agreement that originally existed between talent company a and company c this contract probably encompasses the taxpayers’ overall right to license and distribute the show we conclude the taxpayers’ overall right to license and distribute the show is a capital_asset under ferrer and king broadcasting this right is similar to the franchise rights in king broadcasting and represents the taxpayers’ equitable interest in the program accordingly gain from the sale of the overall right to license the show is entitled to capital_gains treatment the surrender of taxpayer 4's right_of_first_refusal is also entitled to capital_gains treatment we concur in your determination that the taxpayer 4’s right_of_first_refusal is sufficiently similar to the taxpayer’s power to prevent disposition of the motion picture radio and television rights in ferrer to warrant the same treatment in 223_f2d_103 9th cir the taxpayer was a partner in a produce and brokerage business he decided to sell hi sec_25 interest in the partnership which included an interest in capital assets as well as a share in earnings_and_profits he received dollar_figure for his interest which represented his original investment of dollar_figure plus dollar_figure in undistributed_earnings the taxpayer entered into an agreement that purported to assign his interest in the dollar_figure to the remaining partners the receipt of the dollar_figure was treated as proceeds from the sale of a capital_asset the trial_court agreed with the taxpayer and the government appealed the government argued that the dollar_figure included undistributed_earnings of dollar_figure that should be treated as ordinary_income the taxpayer argued that what was sold was an interest in the partnership because the property of the partnership was held by the partners as tenants in common it should be treated as an indivisible whole thus according to the taxpayer the accrued income should be absorbed in the greater partnership_interest rather than being treated separately the ninth circuit acknowledged that an interest in a partnership was a capital_asset however the court went on to state it is a fundamental principle of federal tax law that you must regard any ordinary_income derived from an income- producing capital_asset as ordinary_income id pincite according to the court the right to receive ordinary_income produced by a capital_asset was not transmuted tl-n-5217-00 into a capital_asset by the sale or assignment of the capital_asset together with the right to receive the income only when the gain represented appreciation in the value of the capital_asset was capital_gains treatment appropriate in this case prior to the date of sale the taxpayers owned the syndication rights to the show in order to exploit the show taxpayer entered into agreements with b under which the b were licensed to broadcast the show in exchange for commercial air time when the taxpayers sold the show they conveyed the unexpired licensing agreements to the buyers the gain from these unexpired contracts should be classified as ordinary the situation in this case is analogous to the situation in king broadcasting where the court distinguished between a static intangible asset unproductive of income in and of itself and the product of the exploitation of the intangible asset in this case the static intangible asset is talent’s show or more specifically the right to broadcast talent’s show like the program service agreements in king broadcasting the unexpired licensing agreements represent the product of the exploitation of the intangible asset as such the agreements merely provide a contractual opportunity to obtain periodic receipts of ordinary_income this case also bears similarities to the snow case as in snow the taxpayers sold their overall interest in a business along with their interest in income from that business in snow the income was already earned at the time of sale this differs from the instant case where the agreements represented an interest in future income however we believe the principle is equally applicable that ordinary_income derived from an income-producing capital_asset should retain its character as ordinary_income in snow the ninth circuit rejected the taxpayer’s attempt to turn ordinary_income into a capital_asset through the sale of the capital_asset and the concurrent assignment of the right to receive income we believe the outcome should be similar here rather than representing gain from the appreciation in value of a capital_asset the unexpired licensing agreements represent a right to receive ordinary_income the character of the income derived from the licensing agreements should not change merely because the taxpayers also sold the underlying capital_asset accordingly gain from the sale of the agreements should be ordinary the taxpayers also sold an agreement between taxpayer sec_2 and under which taxpayer received exclusive rights to act as the sales representative for the show essentially this agreement provided for the sale to third parties of the air the copy of the contract we were provided indicates the parties to this agreement were taxpayer and the sale of rights under the agreement however are reflected on the returns of taxpayer sec_3 and we assume that at some point prior tl-n-5217-00 time received under the licensing agreements under this agreement taxpayer was obligated to provide specified services in exchange for commission income this agreement is labeled as licensing and distribution rights on the income returns for taxpayer sec_3 and in michot v commissioner tcmemo_1982_128 the tax_court examined whether amounts received by a taxpayer for terminating franchising agreements should be characterized as long-term_capital_gain or ordinary_income in and again in the taxpayer entered into agreements with burger chef systems inc under these agreements the taxpayer became the exclusive franchising agent for burger chef in louisiana and mississippi the agreements gave the taxpayer the right to franchise the burger chef name and to sell franchises equipment and products to franchisees in his territory in accordance with the agreements the taxpayer sold franchises to unrelated third parties in addition he purchased several stores on his own behalf either directly or through wholly owned entities for these stores he was both the franchisor and the franchisee in general foods acquired burger chef general foods wanted to terminate the taxpayer’s employment as a franchising agent in order to terminate the contracts it filed suit the matter was eventually settled in under the terms of the settlement the taxpayer agreed to cancel the two agreements and to waive any potential claim to disputed commissions in return the taxpayer received a total of dollar_figure to be paid over a five-year period the taxpayer reported the settlement proceeds as long-term_capital_gain the commissioner argued the settlement proceeds were ordinary_income according to the commissioner the franchising agreements represented contract rights that did not rise to the level of property within the meaning of sec_1221 alternatively the commissioner argued the proceeds were merely a substitution for future ordinary_income and that therefore gain should be characterized as ordinary_income the tax_court examined what the taxpayer gave up in the settlement and concluded he gave up four distinct assets his right to prevent franchisees other than burger chef itself from operating in his area his claim to certain disputed but already earned_income his right to commissions when any stores opened in the future and his right to future royalties from operating stores to the sale of the show taxpayer assigned its rights under the contract to taxpayer tl-n-5217-00 the court considered and contrasted the taxpayer’s right to commissions on the opening of future stores with his right to continuing royalties the court was convinced that the right to future royalties was not primarily dependent on providing services instead the court found the royalties were paid to the taxpayer as a result of his ownership_interest as a franchisor on the other hand the court considered the right to commissions to be based on services provided by the taxpayer in support of the development of new burger chef stores the amount of commissions per opening was set and did not vary based on the size of the store or other market factors the court therefore concluded that in surrendering the right to commissions the taxpayer essentially was giving up an ordinary_income stream we believe taxpayer 4's interest as the exclusive sales representative for the show is similar to the taxpayer’s right to commissions in michot as in michot taxpayer 4’s agreement provided an opportunity to earn commissions in exchange for services in selling the air time received under the licensing agreements thus by surrendering these rights taxpayer gave up an ordinary_income stream taxpayer 3's interest in the agreement however is different in taxpayer 3's hands the agreement is not a substitute for future ordinary_income instead the agreement represents a relinquishment of certain ownership rights we believe taxpayer 3's rights under this agreement were similar in nature to the taxpayer’s continuing royalty interest in operating stores in michot similarly gain from the sale of such rights should receive capital_gains treatment going_concern_value we understand the appraisal indicated a value for going_concern_value but that this amount was not expressly reflected on any of the taxpayers’ income_tax returns going_concern_value is a valuable property right that qualifies as a capital_asset for purposes of determining the tax treatment of gain 92_tc_1314 we concur in your determination that gain from the sale of going_concern_value should receive capital_gains treatment as a technical point of clarification we do not believe goodwill is equivalent to going_concern_value although the terms often are used interchangeably see 92_tc_1314 68_tc_563 acq 1979_2_cb_2 64_tc_223 acq 1976_2_cb_1 goodwill is the expectation that old customers will return to the business vgs corp t c pincite going_concern_value is an additional element of value based on the ability of a business to continue to function and generate income without interruption as a consequence of the change in ownership of the business id pincite tl-n-5217-00 case development hazards and other considerations heather c maloy associate chief_counsel s thomas d moffitt by thomas d moffitt acting chief income_tax accounting branch
